Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Status of Claims
Responsive to the amendment filed 11 November 2020, claims 1, 4, and 11 are amended.  Claim 10 is cancelled.  Claims 1-6, 9 and 11 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 11 November 2020, new grounds of rejection are presented corresponding to the change in applicant’s claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“Absorption ratio” would be understood to refer to the ratio of absorbance value of two different wavelengths of light.  Here, applicant uses “absorption ratio” to refer to one wavelength of light, and the difference of absorption ratios between two materials and two wavelengths.  The metes and bounds of claim 1 are not clear. 
Each of  claims 2-6, 9 and 11 are also indefinite by dependence on claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0180957 A1 (hereinafter “Hopkinson”).
 Regarding claim 1, it is noted that the claim is indefinite (See rejections above). 
Hopkinson teaches a method of rapid prototyping as by building layers of material successively on one another (see Background, [0025]-[0032], or Figures 1-7).  Hopkinson teaches depositing first and 
The limitations of the respective absorptions of the first and second wavelengths by first and second particulates being at least 10% higher are not described by Hopkinson.  
Hopkinson teaches that the heating rate is controlled as desired and that the radiation affects the fusion of the particles (see [0055]-[0073]).  In the alternative, the selection of such different wavelengths would have been an obvious matter to the skilled artisan through routine investigation of the invention of Hopkinson in order to control the fusion to the desired rate in first and second particulates. Hopkinson teaches that the wavelengths are selected in order to control the rates of fusion of the particulates (see [0055]-[0073]).  The absorption of light can then be controlled by selection of the wavelengths, then, based on the plain meaning of Hopkinson.  The selection of the values for the wavelengths is therefore a results-effective variable that would have been optimized by the skilled artisan through a routine experimentation.  MPEP 2144.05.  The claimed difference in absorption ratios between two materials for the same wavelength therefore would have been an obvious matter to the skilled artisan, as being an immediate product of the selection of the wavelengths.  
Regarding claim 2, Hopkinson teaches providing the wavelengths over the whole of the powder bed (see figs 1-7 and [0082]).
Regarding claim 3, Hopkinson teaches that a suspension may be used (see [0082]), inherently containing a solvent.
Regarding claim 4, the solvent would have been removed in order to allow the particles to bond inherently.  MPEP 2112.  

Regarding claim 6, Hopkinson teaches that an aluminum oxide is used (See [0025]).  Hopkinson further envisions that a copper and a steel may be used ([0075]).  
Regarding claim 9, Hopkinson teaches that the wavelengths are selected in order to control the rates of fusion of the particulates (see [0055]-[0073]).  The selection of the wavelengths is therefore a results-effective variable that would have been optimized by the skilled artisan through a routine experimentation.  
Regarding claim 11, it is noted that the claim is indefinite.  See rejection above. 
Hopkinson teaches that the wavelengths are selected in order to control the rates of fusion of the particulates (see [0055]-[0073]).  The selection of the wavelengths is therefore a results-effective variable that would have been optimized by the skilled artisan through a routine experimentation.  

Response to Arguments
Applicant's arguments filed 11 November 2020 have been fully considered but they are not persuasive.
	Applicant argues that the claimed subject matter is definite.  The claims are rejected for indefiniteness as described above.  It is not clear exactly what is being claimed, especially with regard to the differences in absorption ratio among two wavelengths and two materials.  
	Regarding the prior art rejection, applicant argues that 1) Hopkinson does not teach or suggest what is claimed in that Hopkinson does not teach wherein first and second particles exist within a layer.  Applicant further argues that 2) Hopkinson does not teach to use different wavelengths on different particles.  Applicant argues that 3) Hopkinson does not teach a difference of 10% or more of absorption ratios.  


    PNG
    media_image1.png
    120
    498
    media_image1.png
    Greyscale


This is the first and second particles together in one layer. Further in response to applicant’s point 2), the entire cited embodiment there describes that the first and second wavelengths are applied to different effects.  Thus applicant’s arguments are not believed to be accurate when considered by the embodiment of Hopkinson that was cited in the Office action as being applicable to the instant claims.  
	In response to applicant’s point 3, Hopkinson as was cited teaches that the one wavelength causes the first material merely to heat up, while the second material fuses ([0057]).  Hopkinson teaches that this is because of the different absorbency of the particles to that light, which is believed to then render obvious what is now claimed.  While the examiner agrees that Hopkinson does not describe the exact values now claimed, the operating principle upon which applicant relies is believed to be obvious over the prior art.  The mere imputation of a value, without anything more, is insufficient to distinguish over Hopkinson.  MPEP 2144.05.  
When all of the evidence is considered as a whole, the evidence of obviousness outweighs the evidence of nonobviousness.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734